DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 13 December 2021 has been entered, leaving claims 1-20 pending, of which claims 4 and 12-15 were previously withdrawn and claims 16-20 are new.

Election/Restrictions
The pending claims as amended below are allowable, and so the restriction requirement as set forth in the Office action mailed on 08 July 2021 has been reconsidered pursuant to MPEP § 821.04(a) and is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven L. Nichols on 31 January 2022.

The application has been amended as follows: 

1.	(Currently Amended)	A three-dimensional printing system comprising:
a build platform;
a set of process modules each configured to[ the build platform or on a layer of build material formed on the build platform;
a continuous path[ comprising a closed-loop rail configured in a horizontal plane and on which[ each of the process modules is[ movably mounted to pass over the build platform; and
a controller programmed to:
		control each of the process modules to move in the same direction around the continuous path to pass over the build platform; and
 control each of the process modules to selectively perform a process action on the build platform.

 the closed loop of the continuous path.

4. 	(Rejoined, Currently Amended)	The system of claim 1, wherein two or more of the process modules are linked together and are controllable to be collectively driven around the continuous path. 

5. 	(Currently Amended)	The system of claim 1, wherein the[ are individually selectable from one or more of: 
	a build material distributor[ configured to form a layer of build material on the build platform; 
a print agent distributor configured to selectively print a printing agent on a formed layer of build material; 
	a heating energy source[ configured to pre-heat a formed layer of build material to a temperature close to but below the melting temperature of the build material; 
	a fusing energy source[ configured to cause a portion of[
	a curing energy source[ configured to cause a binding agent printed on a layer of build material to cure; and
	a thermal imaging camera[ configured to determine a temperature profile of a formed layer of build material.

 1, wherein the controller is programmed to control at least one of the process modules to move over the build platform such that the time between each performed action thereby, as measured from a point on the build platform, is substantially the same between successive passes of[ at least one of the process modules over the build platform.

7. 	(Currently Amended)	The system of claim 1, wherein the speed at which[
	a continuous speed; and
	a variable speed.

9. 	(Currently Amended)	The system of claim 1, wherein the controller is further programmed to control the build platform to lower by a predetermined amount once a set of process actions have been performed thereon by one or more of the process modules.

10. 	(Currently Amended)	The[





 of claim 1, wherein the continuous path comprises a siding portion and a path diverter system, and wherein the controller is programmed to control the path diverter system to divert a[ selected one or more of the[

11. 	(Currently Amended)	The system of claim 1, wherein[ one or more of the[ are mounted on a rotatable mounting to maintain an orientation of the[ one or more process modules with respect to the build platform as the[ one or more process modules[ are moved around the path.

12. 	(Rejoined, Currently Amended)	A method of controlling a three-dimensional printing system according to claim 1, the method comprising:
	obtaining data relating to a three-dimensional object to be generated; and
	controlling[ the set of process modules to move[ the same direction around[ the continuous[ thereon, wherein each[




	controlling a first of the process modules to form a layer of build material on[ the build platform[
	controlling a second of the process modules to selectively solidify a portion of the formed layer of build material based on the obtained data.

14. 	(Rejoined, Currently Amended)	The method of claim[ 12,[ further comprising:
	controlling a first of the process modules to form a layer of build material on the build platform;
controlling a second of the process modules to print a fusing agent on a portion of the formed layer of build material; and 
	controlling a third of the process modules to apply a fusing energy to the formed layer of build material to cause build material on which the fusing agent is printed to heat up and melt.

15. 	(Rejoined, Currently Amended)	The method of claim 14, further comprising:
	controlling a fourth of the process modules to apply a detailing agent on a portion of the formed layer of build material to control fusing and/or a temperature of a portion of the formed layer of build material.

16.	(Currently Amended)	The system of claim 1, wherein the[ is one of a set of rails. 

	a first of the process modules[ configured to spread a layer of build material; and
	a second of the process modules[ configured to selectively solidify the layer of build material. 

18.	(Previously Presented)	The system of claim 1, further comprising a supply unit adjacent to the build platform, the supply unit comprising a supply platform[ configured to elevate to provide a quantity of build material above the supply unit that is spread onto the build platform by a first process module of the set of process modules.  

19.	(Currently Amended)	The system of claim[ 1, wherein the rail comprises a siding and diverter to allow a change in an order of the process modules on the rail. 

20.	(Currently Amended)	The system of claim 1, wherein the set of process modules comprises:
	a first of the process modules[ configured to spread a layer of build material;
	a second, separate one of the process modules[ configured to selectively apply a fusing agent to the layer of build material; and 
	a third, separate one of the process modules[ configured to apply energy to fuse portions of the layer of build material treated with the fusing agent,
	wherein each of the three modules is independently moveable[ along the continuous path. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While it is generally known to perform three-dimensional printing using a set of process modules configured to perform one or more actions on a build platform or layer of build material thereon during successive passes thereover, the prior art of record does not teach or fairly suggest the claimed combination of components with their claimed configuration, in particular whereby the claimed set of process modules are provided and each configured to perform a different action on the claimed build platform or build material, with a continuous path of the system comprising a closed-loop rail configured in a horizontal plane and on which each of the process modules is movably mounted to pass over the build platform, and with a controller provided and programmed so as to control process module movement and performance as presently claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Atul P. Khare/Primary Examiner, Art Unit 1742